In agreeing or concurring in the reversal of this case, we do so upon one ground only. The court instructed the jury: "If you believe from the evidence that defendant discovered his wife, Lizzie Williams, and Jim Pollard in the act of copulation or about to engage in such act, and before the two had separated that defendant shot at Jim Pollard, and that a shot intended for Jim Pollard accidentally struck and killed Lizzie Williams, then you will acquit the defendant." The State introduced the following confession of defendant:
"I, Sid Williams, do hereby state that I have been warned by J.S. Terry, county attorney of Kaufman County, Texas, in the presence of *Page 490 
J.B. Warren, constable, and Mr. E.P. Piper, a citizen of Terrell, that I do not have to make any statement concerning the offense with which I am charged, and that if I do make a statement same may be used against me upon my trial for the offense with which I am charged, or either of them, and after such warning I have voluntarily made in the presence of said persons, and to the said county attorney, the following statement, towit:
"I started off to work and came back and found my wife and cousin on the bed, and he was on her. They were in the room this way, the south room. I stepped in the back kitchen door, and I could see them good. The door runs straight through and I saw them, and went under the shelf in the north room and got my gun and his and shot them. I do not think I said anything before I shot them, I do not remember saying anything. I shot the woman first. I hit her the first time I shot. I shot her in the top of the head. The man jumped up to run. He did not get no further than the door. I shot him two or three times before he could get away from the bed. I shot him in the door. She ran out and fell about 100 yards from the house. I do not think I shot her but once on the bed. I did not go out to where she fell until Mr. Warren came. I did not follow her out then. I went to Mr. Bunley's immediately after the shooting. I phoned for Mr. Piper at Levy's. I told them I had killed them. I intended to kill them. I never went back into the house any more until Mr. Warren came. I do not believe I went in the house then. Mr. Warren is constable. I had his pistol and mine too. The boy who was working with me went down there the night before and he brung the gun back. The boy's name is John Hall. We were going to the timber and I said to tell Jim Pollard to send me his shotgun as we were going to kill some squirrels. This man's name was Jas. Pollard. The boy brought the pistol by mistake, and I laid it up on the shelf, and told him he had brung the wrong gun. I started to the timber that morning before the shooting. I had got right at Tolbert's, about a mile away. I saw his hand, Grant, out about the lot. I did not talk to him. The boy told me before he left he could get the wood without me, and I was aiming to put out some onions, and I turned back to put them out. I went in the back door. I suspicioned something when I got near the house, and I went on around to the back. The children were all down the road apiece. I have three children. They were all down the road. There was nobody about the house. I went in at the back door. There are three rooms in the house. When I first got to the house I went into the shed room on the west side of both of the other rooms, and saw James Pollard and my wife on the bed in the south room. There was a door leading into that room from the shed room, and another floor leading from the shed room into the north room. I went into the north room and got the two pistols off of the shelf. Then came back to the door leading from the shed room to the south room, and shot my wife in the top of the head first, while she was on the bed. I shot him two or three times in the face before he could get off the bed. *Page 491 
He fell right at the door near the stove. This door leads into the north room from the south room. I know I shot after he fell because he was scuffling and trying to get up. My wife jumped up off the bed and ran out at the same door through the north room, by which James Pollard fell. James and my wife were cousins. I had been suspicious of my wife and James about two or three weeks. Before that time I never thought anything was wrong with them. I have seen them together several times before this. I never saw them on the bed before, but I came up on them out in the crib together before. I never did catch them in the act before yesterday. I have seen her doing the same thing with others. I have caught her in the bed with a fellow who worked on the Grinnan farm by the name of Ellis. That has been about two months ago. The other fellow was named Henry Berry. We have been separated. We separated abort July. She said some of her folks were dead down east and she left me and went down there, and then she came back and then she went to Dallas and got sick, and sent for me, and I went and brung her back. We were separated about a month. My wife had on a long black coat and had on a dress. He had on I believe a Sunday coat, and a cotton striped jumper and a pair of overalls. His pants were unbuttoned. He had on a pair of overalls with a bib on. The bib was not down. He did not have time to button his pants. He was trying to get away.
"This statement was read over to me before signing, and I understand same and it is correct.
"Sid Williams.
"Witnessed by:
"J.B. Warren, "E.P. Piper.
"On this 15th day of February, 1913.
"All this happened yesterday morning, February 14, 1913, on the Levy farm about three miles north or northeast of Terrell.
"Sid Williams.
"Witnessed by:
"J.B. Warren, "E.P. Piper."
It is thus seen that in this confession appellant states heintentionally shot his wife while in the act of copulation with James Pollard. If this is true, this would be justifiable homicide under article 1102 of the Penal Code. It will be noticed in the charge above copied it is stated if appellant "shot at Pollard and accidentally struck his wife he should be acquitted. It is true that on the trial of the case appellant testified that he shot his wife accidentally while shooting at Pollard, yet the State had introduced this confession of appellant, and the issues made by it should have been submitted to the jury, and because this was not done we concur in a reversal of the case, but we do not agree to the statement of the case as made in the opinion reversing the case, nor that any other *Page 492 
error is presented by the record. It would serve no useful purpose for us to state the record as we view it, for it is filed here.
[Rehearing denied April 15, 1914. — Reporter.]